DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is drawn to a magnetic recording medium containing epsilon iron oxide particles of a particular size and having a core-shell structure comprising only one core per one core-shell particle.  While the original disclosure is enabling for the use of the core particles for creating such a device, the disclosure does not reasonably comply with the written description requirement as the claimed device is not described in a manner sufficient to show applicant had possession of the claimed invention.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinho in their publication titled “Relaxometric Studies of gamma-Fe2O3@SiO2 Core Shell Nanoparticles: When the coating matters”.

Regarding Claim 1:  Pinho teaches a core-shell particle comprising a core of composition Fe2O3 and a shell comprising a polycondensate of tetraethylorthosilicate, a metal alkoxide of silica.  The core-shell particle of Pinho may comprise one core per one core-shell as is shown in Figure 1a and discussed throughout.

Regarding Claim 3:  Gamma Fe2O3 has a cubic spinel type structure.

Regarding Claim 4:  The claim further limits the structure of the iron oxyhydroxide compound.  This compound is one of several within the Markush group set forth in the claim.  The instant claim does not require the selection of this compound and only limits the claim where that compound is positively selected.  As Pinho does not use iron oxyhydroxide, the claim scope is met.

Regarding Claim 5:   The metal alkoxide comprises a metal alkoxide comprising silicon, SiO2.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakane in WO2016047559 (wherein US20170287516 is used as an English language equivalent).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 

Regarding Claim 19:  The claim is drawn to a final product from the intermediate product of claim.  The final product requires the product-by-process limitation that the composition of claim 1 is fired.  The claim does not include or preclude any other limitations regarding the process of making such a product.  Sakane teaches the creation of epsilon iron oxide nanoparticles, their coating in silica and the removal of said silica in a firing and leaching step (See Paragraph 85-89).  The fired core particles meet the claim limitations as set forth as they are a fired product derived from core-shell materials.

Regarding Claim 20:  Sakane teaches providing said particles in a polymer and creating a magnetic film for a recording media (See Paragraph 106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pinho (see above).

Pinho teaches a core-shell particle comprising a core of composition Fe2O3 and a shell comprising a polycondensate of tetraethylorthosilicate, a metal alkoxide of silica.  The core-shell particle of Pinho may comprise one core per one core-shell as is shown in .  

Claim 7-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinho as applied to claim 1 above, and further in view of Lindberg in their publication “Preparation of silica particles utilizing the sol-gel and the emulsion-gel processes”

Regarding Claim 7-8:Pinho teaches the creation of a core-shell particle comprising a core of composition Fe2O3 and a shell comprising a polycondensate of tetraethylorthosilicate, a metal alkoxide of silica.  The core-shell particle of Pinho may comprise one core per one core-shell as is shown in Figure 1a and discussed throughout.  

Pinho teaches that the silica shell is created through the Stober process and is silent in terms of an oil-water emulsion process.

However, multiple means of hydrolyzing TEOS such that silica is precipitated are known within the art.  Lindberg teaches an alternative to the Stober process in the form of an 

Regarding Claim 10:  Gamma Fe2O3 has a cubic spinel type structure (See evidentiary Wikipedia document).

Regarding Claim 11:  The claim further limits the structure of the iron oxyhydroxide compound.  This compound is one of several within the Markush group set forth in the claim.  The instant claim does not require the selection of this compound and only limits the claim where that compound is positively selected.  As Pinho does not use iron oxyhydroxide, the claim scope is met.

Regarding Claim 12:   The metal alkoxide comprises a metal alkoxide comprising silicon, SiO2, which is a condensation product of tetraethylorthosilicate (See Figure 1 and Experimental Procedures).

Regarding Claim 13:  Pinho teaches a core-shell particle comprising a core of composition Fe2O3 and a shell comprising a polycondensate of tetraethylorthosilicate, a metal alkoxide of silica.  The core-shell particle of Pinho may comprise one core per one core-shell as is shown in Figure 1a and discussed throughout.  Pinho teaches that the shell thickness can be adjusted between 0.8 and 71 nm (See Figure 1a), and sets forth that this adjustment provides particles having an Fe/Si ratio from 1.123 to 0.0017.  Pinho teaches an overlapping range of Fe/Si contents.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Those of ordinary skill in the art would have found it obvious to adjust the reaction conditions such that the process according to Lindberg provides for the same or similar thicknesses.
Allowable Subject Matter
Claim 16 is allowed.
Claims 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indication of allowable subject matter are discussed in the previous action and incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive. Applicant’s amendments to the claims further defining the structure of claim 1 and 16 and limiting the Markush group of claim 7 are noted.   With the amendment to the claims, the rejection over Ding is withdrawn.  The 102 rejection over claims 1, 3-6, and 14 under and the 103 rejection over Claims 16-18 over Sakane are withdrawn.  The rejection of claims 19-20 over Sakane is maintained.  The instant claim 19-20 set forth a fired product of the material of claim 1.  It is unclear what metes and bounds are set on this product and it is unclear that the structure of the intermediate product is retained in the final product as set forth.  The claim is interpreted that firing of the material does not preclude further processing, such as the processing shown by applicant in the specification, where the shell is removed.  If the claim is to be a product containing the core/shell structure of claim 1, this should be clearly set forth. New rejections over claims 1, 7 and their dependencies are made with this action.  The newly cited art is drawn to gamma Fe2O3 core-shell particles.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Matthew E. Hoban/Primary Examiner, Art Unit 1734